DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, prior arts of record do not teach or disclose a method of hybrid automatic repeat request (HARQ) configuration by a user equipment (UE), the method comprising: receiving a first downlink control information (DCI), wherein the first DCI schedules a first physical downlink shared channel (PDSCH) in a first downlink slot that is within a first slot group, wherein the first DCI includes a first slot group indicator identifying the first slot group and a first PDSCH-to-HARQ_feedback timing indicator, and wherein the first PDSCH-to- HARQ_feedback timing indicator is an inapplicable value; receiving the first PDSCH, wherein the first PDSCH is received during the first downlink slot, and wherein the first PDSCH is received as scheduled according to the first DCT; receiving a second DCI, wherein the second DCI is received after the first DCI, wherein the second DCI includes a second slot group indicator and a second PDSCH-to-HARQ_feedback timing indicator, wherein the second slot group indicator is equal to the first slot group indicator, and wherein the second PDSCH-to-HARQ_ feedback timing indicator is an applicable value; determining, based on the first PDSCH-to-HARQ_feedback timing indicator, that a first HARQ feedback information corresponding to the first PDSCH is to be transmitted in a first uplink slot, wherein a slot number 

	In regard amended claim 21, the prior arts of record do not teach or disclose an apparatus for hybrid automatic repeat request (HARQ) configuration, the apparatus comprising: one or more receivers; one or more transmitters; and memory storing thereon instructions that, as a result of being executed by a processor, cause the processor to: receive, using the one or more receivers, a first downlink control information (DCI), wherein the first DCI schedules a first physical downlink shared channel (PDSCH) in a first downlink slot that is within a first slot group, wherein the first DCI includes the first slot group indicator identifying the first slot group and a first PDSCH-to- HAROQ_ feedback timing indicator, and wherein the first PDSCH-to-HARQ_ feedback timing indicator is an inapplicable value;  receive, using the one or more receivers, the first PDSCH, wherein the first PDSCH is received during the first downlink slot, and wherein the first PDSCH is received as scheduled according to the first DCI; receive, using the one or more receivers, a second DCI, wherein the second DCI is received after the first DCI, wherein the second DCI includes a second slot group indicator and a second PDSCH-to-HARQ_feedback timing indicator, wherein the second slot group indicator is equal to the first slot group indicator, and wherein the second PDSCH-to- HARQ_feedback timing indicator is an applicable value; determine, based on the first PDSCH-to-HARQ_feedback timing indicator, that a first HARQ feedback information corresponding to the first PDSCH is to be transmitted in a first uplink slot, wherein a slot number of the first uplink slot is related to the second PDSCH-to-

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


Date: 03/18/2022


/PHIRIN SAM/Primary Examiner, Art Unit 2476